DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/27/22.  These drawings are accepted.
Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, within the last clause thereof presented on top of page 8 of the instant response, “the bromine brine” within the second to last line thereof should be replaced with –bromide- to replace the informality therein.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  New claim 26 recites “wherein the bromide brine comprises a calcium bromide brine in an amount of about 80 wt% to 100 wt% based on a total weight of the aqueous internal phase.”  Independent claim 21, upon which claim 26 depends, recites “wherein the aqueous internal phase comprises a bromide brine and a true crystallization temperature reduction additive.”  It is unclear how the bromide brine can comprise brine in an 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2017/0145284) in view of Nalepa et al. (US 2017/0233630).
With respect to independent claim 1, Davidson et al. discloses a method comprising:
providing an oil-based treatment fluid in the form of an invert emulsion comprising an aqueous internal phase and an oil external phase ([0014]),
wherein the aqueous internal phase comprises a brine ([0009]),
wherein the brine has a density within the range as claimed ([0009]); 
	wherein the aqueous internal phase is solids free ([0016]); and
	placing the oil-based treatment fluid into a wellbore ([0014]).  
	Davidson et al. discloses the internal phase as comprising a high density brine, as noted above, wherein certain salts including bromide salts may be included therein, as well as wherein such can be present in amounts up to about 75% based ([0012]).  The reference, however, fails to explicitly provide for wherein aqueous internal phase comprises a bromide brine and a true crystallization temperature reduction additive as claimed.  

	Since Davidson et al. and Nalepa et al. suggests high density aqueous brines that have overlapping densities, wherein both suggest overlapping amounts of bromide salts as used therein, it would have been obvious to one having ordinary skill in the art to try the high density aqueous brine of Nalepa et al. as the internal phase of the emulsion of Davidson et al. in order to impart the necessary high density to the drilling fluid therewith while also lowering the crystallization temperature of the brine so as to prevent the formation of precipitates that may form when using the fluid in certain environments.  With regard to the brine of Nalepa et al. as solids free, the Examiner notes, Nalepa et al. suggests wherein solids are dissolved in the fluid so as to provide a clear brine ([0043]; [0093]), and, as such, appears to suggest a solids free fluid.  Additionally, in view of the disclosure of Davidson et al. to provide for a solids free fluid, one of ordinary skill would recognize the desire to provide for such in the method of Davidson et al. in view of Nalepa et al. in order to prevent any interference from such solids during the operation conducted therewith.

	With respect to dependent claim 5, Nalepa et al. suggests wherein the bromide brine comprises at least one brine as claimed ([0017]).
	With respect to dependent claim 10, Davidson et al. discloses wherein the aqueous internal phase is free of zinc and cesium formate ([0004]) and Nalepa et al. further suggests a zinc free brine ([0005]; [0041]), wherein there is no disclosure of the inclusion of cesium formate therein.  As such, it would have been obvious to one having ordinary skill in the art to provide for an aqueous internal phase in the method of Davidson et al. in view of Nalepa et al. that is free of zinc and cesium formate in order to avoid the use of marine pollutants and prohibitively expensive brines since neither reference suggests the intent to use either in the aqueous brine fluids disclosed therein ([0004]).
	With respect to dependent claim 11, Nalepa et al. suggests wherein the true crystallization temperature reduction additive comprises a nitrate, and, further, wherein such may be present in an amount between 5-75 weight percent of the total weight of the composition ([0051]).  As such, it is the position of the Office it would have been obvious to provide for the true crystallization temperature reduction additive of Nalepa et al. within the oil-based invert emulsion of Davidson et al. in an amount within the range as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. as applied to claim 1 above, and further in view of Zhang et al. (US 2008/0135302 – Zhang ‘302 herein- cited previously).
With respect to dependent claim 2, Davidson et al. discloses circulating the oil-based treatment fluid in the wellbore while drilling the well ([0014]), i.e., extending the wellbore into a subterranean formation.  The reference, however, is silent to wherein the wellbore is extended with a drill bit.  Zhang ‘302 suggests wherein in drilling operations a drilling fluid is used to 
With respect to dependent claim 3, Davidson et al. discloses circulating the oil-based treatment fluid in the wellbore while drilling the well ([0014]), i.e., extending the wellbore into a subterranean formation.  The reference, however, is silent to running a downhole tool into the treatment fluid in the wellbore.  Zhang ‘302 suggests wherein in drilling operations a drilling fluid is used to lubricate the drill bit so as to reduce wear and friction during drilling into the formation and to seal a formation surface by forming a filter cake, as well as protect against blowouts by holding back formation pressures ([0011]).  As such, when drilling the wellbore of Davidson et al. with the drilling fluid of Davidson et al. in view of Nalepa et al. as provided for above, it would have been obvious to one having ordinary skill in the art to run a downhole tool, such as a drill bit, into the drilling fluid circulated in the well, so as to continue extending the well by the continued drilling thereof while forming a filter cake along the formation surface so as to prevent loss of fluids in the previously drilled portion of the wellbore and protect against blowouts by holding back formation pressure.
With respect to depending claim 6, Davidson et al. in view of Nalepa et al. suggests wherein the high density brine may be used as an internal phase of an invert emulsion drilling fluid ([0014], Davidson).  The reference, however, fails to disclose the oil external phase thereof as including a base oil selected from the group as claimed.  Zhang ‘302 teaches high density 
With respect to dependent claim 7, Davidson et al. discloses wherein the high density brine disclosed therein may be used as an internal phase of an invert emulsion drilling fluid or gravel packing fluid ([0014]).  The reference, however, fails to disclose the ratio of the oil external phase to aqueous internal phase as claimed.  Zhang ‘302 teaches high density brines used in wellbore fluids, including invert emulsion drilling muds ([0064]), wherein the concentration of the oleaginous phase suggested as suitable therein should be less than about 99% by volume, but present in a sufficient amount to form a stable emulsion when utilized as the continuous phase; exemplary suitable amounts are further suggested as at least about 30-95% ([0028]).  As such, it would have been obvious to one having ordinary skill in the art to try a ratio of oil external phase to aqueous internal phase in the method of Davidson et al. in view of Nalepa et al. within the range as claimed since such amounts overlap those suggested by Zhang ‘302 to produce stable emulsions and one having ordinary skill in the art would recognize the optimal ratio to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality, as exemplified by the extensive range of ratios instantly claimed.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratios as critical and it is unclear if any unexpected results are achieved by using such.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. as applied to claim 1 above, and further in view of Wooley (US 5,643,858 – cited previously).
With respect to dependent claim 8, Davidson et al. in view of Nalepa et al. suggests the method as set forth above, wherein Nalepa et al. suggests the use of a water soluble inorganic salt as a TCT reduction additive; examples thereof include manganese (II) nitrate ([0051]).  The reference, however, fails to disclose a TCT reduction additive selected from the group as claimed.  
Wooley teaches brine compositions used as drilling fluids or in workover operations wherein the fluids may include calcium bromide therein (col. 3, l. 36- col. 4, l. 16) and further calcium nitrate so as to produce the synergistic effect of allowing a higher density composition with lower freezing point to be produced (col. 3, l. 40-51).  Such allows for the formulation of compositions with no substantial crystallization which would otherwise occur under low ambient temperature conditions in oil/gas/hydrocarbon exploration (col. 2, l. 8-17).  
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. as applied to claim 1 above, and further in view of Pober (US 2017/0073566 – cited previously).
Davidson et al. in view of Nalepa et al. suggests the method as set forth above with respect to independent claim 1 wherein the aqueous fluid may be used as the aqueous phase of an invert emulsion drilling mud.  The combination, however, fails to disclose wherein the aqueous internal phase further comprise a polyol as claimed.  Pober suggests invert emulsion drilling fluids that include an external hydrocarbon phase and in internal phased that includes both a polyol and a solution comprising a water soluble salt and water (abstract); the inclusion of the polyol in the internal phase with salt water provides for a more flexible system and can also be environmentally friendly ([0015]).  The inclusion of the polyol is further suggested as useful for providing shale retention values of greater than 90% ([0033]).  Since Davidson et al. in view of Nalepa et al. provides for wherein the aqueous fluid can be used in invert emulsion drilling systems known in the art and Pober suggests the inclusion of a polyol in the internal phase of the invert emulsion, it would have been obvious to one having ordinary skill in the art to further include a polyol in the internal phase of the invert emulsion drilling system of Davidson et al. in .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. as applied to claim 1 above, and further in view of Zhang ‘302 and Wooley.
With respect to dependent claim 12, Nalepa et al. teaches wherein the bromide brine comprises calcium bromide brine ([0034]; [0041]; [0050]); wherein the true crystallization temperature reduction additive comprises a water soluble inorganic nitrate salt ([0041]; [0051]); wherein the true crystallization temperature reduction additive is present in the aqueous internal phase in an amount as claimed ([0051]); and wherein the true crystallization temperature reduction additive reduces the true crystallization temperature of the bromide brine as compared to the bromide brine without inclusion of the true crystallization temperature reduction additive ([0041]).  With further regard to the amount of the true crystallization temperature reduction additive, the Examiner notes, Nalepa et al. suggests wherein the true crystallization temperature reduction additive comprises a nitrate, and, further, wherein such may be present in an amount between 5-75 weight percent of the total weight of the composition ([0051]).  As such, it is the position of the Office it would have been obvious to provide for the true crystallization temperature reduction additive of Nalepa et al. in an amount within the range as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
Nalepa et al. suggests the use of a water soluble inorganic salt as a TCT reduction additive; examples thereof include manganese (II) nitrate ([0051]).  The reference, however, fails to disclose a TCT reduction additive as comprising calcium nitrate as claimed.  
Wooley teaches brine compositions used as drilling fluids or in workover operations wherein the fluids may include calcium bromide therein (col. 3, l. 36- col. 4, l. 16) and further calcium nitrate so as to produce the synergistic effect of allowing a higher density composition with lower freezing point to be produced (col. 3, l. 40-51).  Such allows for the formulation of compositions with no substantial crystallization which would otherwise occur under low ambient temperature conditions in oil/gas/hydrocarbon exploration (col. 2, l. 8-17).  
Since Nalepa et al. teaches a water soluble inorganic nitrate salt as used with a calcium bromide brine to act as a true crystallization temperature reducer and Wooley suggests calcium nitrate as achieving the synergistic effect of acting as a TCT when used in combination with calcium bromide, it would have been obvious to one having ordinary skill in the art to try a calcium nitrate TCT as the water soluble inorganic nitrate salt in the method of Davidson et al. in 
	With regard to the invert emulsion, Davidson et al. discloses wherein the high density brine disclosed therein may be used as an internal phase of an invert emulsion drilling fluid or gravel packing fluid ([0014]).  The reference, however, fails to disclose the ratio of the oil external phase to aqueous internal phase as claimed.  Zhang ‘302 teaches high density brines used in wellbore fluids, including invert emulsion drilling muds ([0064]), wherein the concentration of the oleaginous phase suggested as suitable therein should be less than about 99% by volume, but present in a sufficient amount to form a stable emulsion when utilized as the continuous phase; exemplary suitable amounts are further suggested as at least about 30-95% ([0028]).  As such, it would have been obvious to one having ordinary skill in the art to try a ratio of oil external phase to aqueous internal phase in the method of Davidson et al. in view of Nalepa et al. within the range as claimed since such amounts overlap those suggested by Zhang ‘302 to produce stable emulsions and one having ordinary skill in the art would recognize the optimal ratio to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality, as exemplified by the extensive range of ratios instantly claimed.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratios as critical and it is unclear if any unexpected results are achieved by using such.  

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. and Wooley.
With respect to new independent claim 21, Davidson et al. discloses a method comprising:
providing an oil-based treatment fluid in the form of an invert emulsion comprising an aqueous internal phase and an oil external phase ([0014]),
wherein the aqueous internal phase comprises a brine ([0009]),
wherein the brine has a density within the range as claimed ([0009]); 
	wherein the aqueous internal phase is solids free ([0016]); and
	placing the oil-based treatment fluid into a wellbore ([0014]).  
	Davidson et al. discloses the internal phase as comprising a high density brine, as noted above, wherein certain salts including bromide salts may be included therein, as well as wherein such can be present in amounts up to about 75% based ([0012]).  The reference, however, fails to explicitly provide for wherein aqueous internal phase comprises a bromide brine and a true crystallization temperature reduction additive as claimed.  
	Nalepa et al. teaches high density aqueous fluids that can be used in drilling operations ([0002]; [0006]), wherein such high density aqueous fluids comprise bromide brines having a high density and low crystallization temperature so as to prevent formation of precipitates in the higher density brine which can form in certain environments due to the relatively high true crystallization temperatures of the brine ([0003]).  The reference additionally suggests densities of such brines as 14.3 lbs/gal or more ([0007]; [0026]), wherein the total amount of bromide salt may be in the range of 45-65 wt % ([0021]), wherein further, a true crystallization temperature 
	Since Davidson et al. and Nalepa et al. suggests high density aqueous brines that have overlapping densities, wherein both suggest overlapping amounts of bromide salts as used therein, it would have been obvious to one having ordinary skill in the art to try the high density aqueous brine of Nalepa et al. as the internal phase of the emulsion of Davidson et al. in order to impart the necessary high density to the drilling fluid therewith while also lowering the crystallization temperature of the brine so as to prevent the formation of precipitates that may form when using the fluid in certain environments.  With regard to the brine of Nalepa et al. as solids free, the Examiner notes, Nalepa et al. suggests wherein solids are dissolved in the fluid so as to provide a clear brine ([0043]; [0093]), and, as such, appears to suggest a solids free fluid.  Additionally, in view of the disclosure of Davidson et al. to provide for a solids free fluid, one of ordinary skill would recognize the desire to provide for such in the method of Davidson et al. in view of Nalepa et al. in order to prevent any interference from such solids during the operation conducted therewith.
With further regard to the true crystallization temperature reduction additive, Nalepa et al. suggests the use of a water soluble inorganic salt as a TCT reduction additive; examples thereof include manganese (II) nitrate ([0051]).  The reference, however, fails to disclose a TCT reduction additive as comprising calcium nitrate as claimed.  
Wooley teaches brine compositions used as drilling fluids or in workover operations wherein the fluids may include calcium bromide therein (col. 3, l. 36- col. 4, l. 16) and further calcium nitrate so as to produce the synergistic effect of allowing a higher density composition with lower freezing point to be produced (col. 3, l. 40-51).  Such allows for the formulation of 
Since Nalepa et al. teaches a water soluble inorganic nitrate salt as used with a calcium bromide brine to act as a true crystallization temperature reducer and Wooley suggests calcium nitrate as achieving the synergistic effect of acting as a TCT when used in combination with calcium bromide, it would have been obvious to one having ordinary skill in the art to try a calcium nitrate TCT as the water soluble inorganic nitrate salt in the method of Davidson et al. in view of Nalepa et al. in order to yield the predictable result of lowering the TCT of the brine therewith.
	With respect to new dependent claim 22, Nalepa et al. suggests wherein the bromide brine comprises at least one brine as claimed ([0017]).
	With respect to new dependent claim 23, Wooley et al. suggests wherein the true crystallization temperature reduction additive comprises calcium nitrate (col. 3, l. 40-51- see motivation to combine above).
	With respect to new dependent claim 24, Nalepa et al. suggests wherein the true crystallization temperature reduction additive comprises a nitrate, and, further, wherein such may be present in an amount between 5-75 weight percent of the total weight of the composition ([0051]).  As such, it is the position of the Office it would have been obvious to provide for the true crystallization temperature reduction additive of Nalepa et al. within the oil-based invert emulsion of Davidson et al. in an amount within the range as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
	With respect to new dependent claim 25, Nalepa et al. discloses wherein the bromide brine comprises a calcium bromide brine ([0041]).
	With respect to new dependent claim 26, Nalepa et al. discloses wherein the bromide brine comprises a calcium bromide brine ([0041]); the reference additionally suggests wherein the inorganic bromide salt may be present in an amount of about 40-75 wt% ([0050]-[0054]).  Although silent to the amount of the calcium bromide as about 80-100 weight% based on a total weight of the aqueous internal phase, it is the position of the Office it would have been obvious to provide for the calcium bromide brine in an amount within the range as claimed based on a total weight of the aqueous internal phase since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. and Wooley as applied to claim 21 above, and further in view of Zhang ‘302.
With respect to new dependent claim 27, Davidson et al. discloses circulating the oil-based treatment fluid in the wellbore while drilling the well ([0014]), i.e., extending the wellbore into a subterranean formation.  The reference, however, is silent to running a downhole tool into the treatment fluid in the wellbore.  Zhang ‘302 suggests wherein in drilling operations a drilling fluid is used to lubricate the drill bit so as to reduce wear and friction during drilling into the formation and to seal a formation surface by forming a filter cake, as well as protect against blowouts by holding back formation pressures ([0011]).  As such, when drilling the wellbore of Davidson et al. with the drilling fluid of Davidson et al. in view of Nalepa et al. and Wooley as 
With respect to new dependent claim 28, Davidson et al. discloses wherein the high density brine disclosed therein may be used as an internal phase of an invert emulsion drilling fluid or gravel packing fluid ([0014]).  The reference, however, fails to disclose the ratio of the oil external phase to aqueous internal phase as claimed.  Zhang ‘302 teaches high density brines used in wellbore fluids, including invert emulsion drilling muds ([0064]), wherein the concentration of the oleaginous phase suggested as suitable therein should be less than about 99% by volume, but present in a sufficient amount to form a stable emulsion when utilized as the continuous phase; exemplary suitable amounts are further suggested as at least about 30-95% ([0028]).  As such, it would have been obvious to one having ordinary skill in the art to try a ratio of oil external phase to aqueous internal phase in the method of Davidson et al. in view of Nalepa et al. and Wooley within the range as claimed since such amounts overlap those suggested by Zhang ‘302 to produce stable emulsions and one having ordinary skill in the art would recognize the optimal ratio to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality, as exemplified by the extensive range of ratios instantly In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratios as critical and it is unclear if any unexpected results are achieved by using such.  
Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 USC 112 as set forth in the previous office action have been fully considered and are persuasive.  The 35 USC 112 rejections as set forth therein have been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) as anticipated by and unpatentable over Zhang as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to the independent claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/03/22